DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1 -12 in the reply filed on 06/16/2020 is acknowledged.  Additionally the addition of claims 21 – 28 and canceling of claims 13 – 20 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 6, 8, 9, 11, 21 – 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al (U.S. 2012/0270379 A1, herein after referred to as Lai).
Regarding claim 1, Lai figures 4 and 5 shows a semiconductor structure, comprising: a substrate 106 (¶ [24]) comprising a semiconductor portion, at least one first device 108N (¶ [25]) at least one second device 503 (¶ [37]), and at least one first dummy ring 504 (¶ [37]), the at least one first device 108N being disposed on a first region 102 (¶ [38]) surrounded by the semiconductor portion (where portion containing the PMOS can be considered the semiconductor portion), the at least one second device 503 and the at least one first dummy ring 504 being disposed on a second region 502 (¶ [38]), and the second region 502 surrounding the first region 102; and at least one patterned dielectric layer ILD0,CESL (¶ [30] & [35]) disposed on the semiconductor substrate 106.

Regarding claim 3, the device of claim 1, Lai shows wherein the at least first dummy ring 504 is electrically floated (¶ [35] where the dummy devices are formed in the isolated region).

Regarding claim 4, the device of claim 1, Lai figure 5 shows wherein the first dummy ring 504 has a slanted top surface (where figure 5 shows the edge portions of 

Regarding claim 6, Lai figures 4 and 5 shows a semiconductor structure, comprising: a semiconductor substrate 106 comprising an active region 102 and a periphery region 502 surrounding the active region 102, at least one first device 108N disposed on the active region 102, at least one second device 503 disposed on the periphery region 502, and at least one first dummy ring 504 disposed on the periphery region 502, wherein the at least one first device 108N and the at least one second device 503 are spaced apart by a semiconductor portion 108P of the active region 102; and at least one patterned dielectric layer ILD0,CESL disposed on the semiconductor substrate 106, wherein the at least one first device 108N, the at least one second device 503 and the at least one first dummy ring 504 are embedded in the patterned dielectric layer ILD0,CESL.

Regarding claim 8, the device of claim 6, Lai shows wherein the at least one first dummy ring 504 is electrically floated (¶ [35]).

Regarding claim 9, the device of claim 6, Lai figure 5 shows wherein the first dummy ring 504 has a slanted top surface (where figure 5 shows the edge portions of the top surface having a slanted shape, specifically the sidewall portions have a slanted top surface).


Regarding claim 11, the device of claim 6, Lai figure 5 shows wherein the semiconductor substrate further comprises a first trench isolation STI1 embedded in the active region 102 and a second trench isolation STI2 embedded in the periphery region 502, the semiconductor portion 108P is between the first trench isolation STI1 and the second trench isolation STI2, and the at least one first dummy ring 504 is disposed on the second trench isolation STI2 (see annotated figure 5 below).

    PNG
    media_image1.png
    378
    721
    media_image1.png
    Greyscale


Regarding claim 21, the device of claim 1, Lai figures 5 and 9 shows wherein the at least one patterned dielectric layer ILD0,CESL comprises a contact etch stop layer CEST and an interlayer dielectric (ILD) layer ILD0 overlying the contact etch stop layer CEST, and wherein bottom surfaces respectively of the contact etch stop layer CEST and the ILD layer ILD0 are below a top surface of the at least one first dummy ring 504 (where figure 9 shows the actual shape of the top surface of the dielectric layer, where a  

Regarding claim 22, Lai figures 4 and 5 shows a semiconductor structure, comprising: a semiconductor substrate 106; a first device 108N and a second device 503 on the semiconductor substrate 106; first trench isolation structure (TIS) STI1 (see annotated figure 5 above) and a second TIS STI2 (see annotated figure 5 above) both extending into the semiconductor substrate 106 and separating the first 108N and second devices 503, wherein the first TIS STI1 is between the first device 108N and the second TIS STI2; a first dummy ring structure 504 overlying the second TIS STI2 and surrounding the first device 108N; wherein the semiconductor substrate 106 has a ring-shaped semiconductor portion 503 (where region 503 is a doped semiconductor region and represents a resistive device) separating and bordering the first STI1 and second TISs STI2 and further surrounding the first device 108N.

Regarding claim 23, the device of claim 22, Lai figure 5 shows the device further comprising: a second dummy ring structure 504 overlying the first TIS STI1 and surrounding the first device 108N (where figure 5 shows two ring structures 504 the inner portion would read on the second dummy ring structure and the outer portion would read on the first dummy ring structure).

Regarding claim 24, the device of claim 23, Lai figures 5 and 9 shows the device further comprising: an interlayer dielectric (ILD) layer ILD0, CEST between the first and 504, wherein top surfaces of the first and second dummy ring structures 504 and a top surface of the ILD layer ILD0,CEST define a smooth surface that is slanted (see figure 9 where in the CMP processing some dishing occurs creating the smooth slanted surface).

Regarding claim 26, the device of claim 22, Lai figure 5 shows wherein the first dummy ring structure 504 comprises a dummy gate electrode and a dummy dielectric layer underlying the dummy gate electrode (see figure 5 where the 3 layers of the dummy ring would be a cap, gate, and gate dielectric ¶ [34])..

Regarding claim 27, the device of claim 22, Lai figure 5 shows the device further comprising: a dummy wall structure DW (see annotated figure 5 above) portion overlying the first TIS STI1 between the first device 108N and the ring-shaped semiconductor portion 503, wherein the dummy wall structure DW has a slanted sidewall facing and slanting down towards the first dummy ring structure 504.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata (U.S. 2009/0001515 A1, herein after referred to as Yamagata).
Regarding claim 1, Yamagata figures 1 and 2 shows a semiconductor structure, comprising: a substrate 10 (¶ [64]) comprising a semiconductor portion 14 (¶ [65]), at least one first device 24 (¶ [67]) at least one second device 56e (¶ [85] described as an electrode), and at least one first dummy ring 75b (¶ [80]), the at least one first device 24 being disposed on a first region 2,4 (¶ [64]) surrounded by the semiconductor portion 14 14 surrounds the first device 24, where figure 2 shows the plan view), the at least one second device 56e and the at least one first dummy ring 75b being disposed on a second region 6,8 (¶ [64]), and the second region 6,8 (see figure 2) surrounding the first region 2,4; and at least one patterned dielectric layer 26 (¶ [69]) disposed on the semiconductor substrate 10.  

Regarding claim 6, Yamagata figures 1 and 2 shows a semiconductor structure, comprising: a semiconductor substrate 10 comprising an active region 2,4 and a periphery region 6,8 surrounding the active region 2,4, at least one first device 24 disposed on the active region 2,4, at least one second device 56e disposed on the periphery region 6,8, and at least one first dummy ring 75b disposed on the periphery region 6,8, wherein the at least one first device 24 and the at least one second device 56e are spaced apart by a semiconductor portion 14 of the active region 2,4; and at least one patterned dielectric layer 26,42,60 (¶ [78] & [87]) disposed on the semiconductor substrate 10, wherein the at least one first device 24, the at least one second device 56e and the at least one first dummy ring 75b are embedded in the patterned dielectric layer 26,42,60.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 12, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (U.S. 2012/0270379 A1).
Regarding claims 2 and 7, the device of claims 1 and 6, Lai figure 5 shows wherein a first height of the at least one first device 108N is greater than a second height of the at least one second device 503 (where in the cross section of figure 5 the gate of the device 108N is above the region 503 which represents the second device) and a first thickness of the at least one first dummy ring (where the first condition applies).  
504 can have their size and shape adjusted depending on design parameters ¶ [36]), therefore a change in size of the ring would be an obvious change.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lai to include the first thickness is greater than the second height.  The ordinary artisan would have been motivated to modify Lai for at least the purpose of changing the size of the device to meet design parameters (¶ [36]).

Regarding claim 12, the device of claim 11, Lai figure 5 shows the device further comprising at least one second dummy ring 504 (where figure 5 shows two instances of the dummy ring 504) disposed on the first trench isolation STI1, wherein the at least one first dummy ring 504 and the at least one second dummy ring 504 surround the at least one first device 108N.  
However Lai does not explicitly state “the at least one second dummy ring is thicker than the at least one first dummy ring.”  Lai states that the dummy rings structures 504 can have their size and shape adjusted depending on design parameters ¶ [36]), therefore a change in size of the ring would be an obvious change.  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lai to include the at least one second dummy ring is thicker than the at least one first dummy ring.  The ordinary artisan would have been motivated to modify Lai for at least the purpose of changing the size of the device to meet design parameters (¶ [36]).

STI2 and spaced around the first device 108N in a ring-shaped pattern, wherein the plurality of dummy dot structures is between the first dummy ring structure 504 and the second device 503.”   However a different embodiment of Lai shown in figure 3 shows where the dummy structures 504 (304 in figure 3) are dummy dot structures overlying the second TIS STI2, and if applied to the inner portion of the dummy rings 504 it would be between the first dummy ring structure, outer portion of 504, and the second device 503). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lai to include a plurality of dummy dot structures overlying the second TIS and spaced around the first device in a ring-shaped pattern, wherein the plurality of dummy dot structures is between the first dummy ring structure and the second device.  The ordinary artisan would have been motivated to modify Lai for at least the purpose of changing the size of the device to meet design parameters (¶ [36]).

Regarding claim 28, the device of claim 22, Lai figure 4 and 5 shows a second dummy ring structure 504 (inner portion) overlying the first TIS STI1 and surrounding the first device 108N; and a dummy wall structure DW overlying the first TIS STI1 between the first device 108N and the second dummy ring structure 504, wherein the dummy wall structure DW has a slanted sidewall facing and slanting down towards the second dummy ring structure 504; wherein the first and second dummy ring structures 504, the dummy wall structure DW are spaced apart from each other. 
504 (304 in figure 3) are dummy dot structures overlying the second TIS STI2, and if applied to the inner portion of the dummy rings 504 it would be between the first dummy ring structure, outer portion of 504, and the second device 503); and the dummy dot structures are spaced from each other (see figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lai to include a plurality of dummy dot structures overlying the second TIS and spaced around the first device in a ring-shaped pattern, wherein the plurality of dummy dot structures is between the first dummy ring structure and the second device; and the dummy dot structures are spaced from each other.  The ordinary artisan would have been motivated to modify Lai for at least the purpose of changing the size of the device to meet design parameters (¶ [36]).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (U.S. 2009/0001515 A1) in view of Lai et al (U.S. 2012/0270379 A1).
Regarding claim 5, the device of claim 1, Yamagata figure 1 shows the device further comprising  at least one second dummy ring 75a (¶ [80]) disposed on the first region 2,4, wherein the at least one first dummy ring 75b, the at least one second dummy ring 75a surround the at least one first device 24.  
404 that comprises two portions (see figure 4), in addition Lai discloses that the dummy structures can have varying size and shapes depending on the design requirements (¶ [36]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yamagata to include the at least one second dummy ring is thicker than the at least one first dummy ring.  The ordinary artisan would have been motivated to modify Yamagata for at least the purpose of changing the size of the dummy ring to meet design requirements (Lai ¶ [36]).

Regarding claim 10, the device of claim 6, Yamagata figure 5 shows the device further comprising at least one second dummy ring 75a disposed on the active region 2,4, wherein the at least one first dummy ring 75b and the at least one second dummy ring 75a surround the at least one first device 24.  
However Yamagata does not explicitly state “the at least one second dummy ring is thicker than the at least one first dummy ring.”  Lai shows a device comprising a dummy seal ring 404 that comprises two portions (see figure 4), in addition Lai discloses that the dummy structures can have varying size and shapes depending on the design requirements (¶ [36]).  It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yamagata to include the at least one second dummy ring is thicker than the at least one first dummy ring.  The ordinary artisan would have been motivated to modify Yamagata for at least the purpose of changing the size of the dummy ring to meet design requirements (Lai ¶ [36]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY H IDA whose telephone number is (571)270-5718.  The examiner can normally be reached on 9:00 - 4:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GEOFFREY H IDA/           Examiner, Art Unit 2892